
	

113 S166 : To designate the new Interstate Route 70 bridge over the Mississippi River connecting St. Louis, Missouri and southwestern Illinois as the Stan Musial Memorial Bridge.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		113th CONGRESS
		1st Session
		S. 166
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 12, 2013
			Referred to the Committee on Transportation and
			 Infrastructure
		
		AN ACT
		To designate the new Interstate Route 70
		  bridge over the Mississippi River connecting St. Louis, Missouri and
		  southwestern Illinois as the Stan Musial Memorial
		  Bridge.
	
	
		1.Stan Musial Memorial Bridge
			(a)DesignationThe new Interstate Route 70 bridge over the
			 Mississippi River that connects St. Louis, Missouri to southwestern Illinois
			 shall be known and designated as the Stan Musial Memorial
			 Bridge.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the bridge referred to
			 in subsection (a) shall be deemed to be a reference to the Stan Musial
			 Memorial Bridge.
			
	
		
			Passed the Senate
			 March 11, 2013.
			Nancy Erickson,
			Secretary
		
	
